DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 5 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridges (US 5,769,467).
As to claim 1, Bridges discloses a gasket bridge (35) for an end ring assembly comprising: an arcuate body defining an inner surface, an outer surface, a first bridge end (on pipe 12, Figs. 1 and 6), and a second bridge end (on pipe 14, Figs. 1 and 6), the arcuate body defining a bridge radius of curvature (corresponding to the radius of curvature of pipes 12, 14); a first ramp (rod 100 defines a ramp along the perimeter of its circular cross-section, Fig. 6) extending from the first bridge end, the first ramp defining a first ramp radius of curvature (of the rod 100, as shown in cross-section in Fig. 6) that is smaller than the bridge radius of curvature; a second ramp (rod 100 defines a ramp along the perimeter of its circular cross-section, Fig. 6) extending from the second bridge end, the second ramp defining a second ramp radius of curvature (of the rod 100, as shown in cross-section in Fig. 6) that is smaller than the bridge radius of curvature; and a projection (92) extending from the inner surface.

As to claim 5, Bridges discloses the gasket bridge of claim 1, wherein the first ramp extends radially inward from the arcuate body and the second ramp extends radially inward from the arcuate body.  Refer to Figs. 1 and 6.

7, Bridges discloses the gasket bridge of claim 1, wherein the projection extends radially inward from the arcuate body.  Refer to Figs. 1 and 6.

As to claim 8, Bridges discloses the gasket bridge of claim 1, wherein the arcuate body defines a hole (68) and a slug (92), the slug bent relative to the hole to define the projection.

As to claim 9, Bridges discloses the gasket bridge of claim 1, wherein the projection extends from a middle portion of the gasket bridge between the first bridge end and second bridge end.  Refer to Figs. 1 and 6.

Claim(s) 1-5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridges (US 5,076,618).
As to claim 1, Bridges discloses a gasket bridge (14) for an end ring assembly comprising: an arcuate body (44) defining an inner surface, an outer surface, a first bridge end, and a second bridge end, the arcuate body defining a bridge radius of curvature (see Figs. 1 and 2); a first ramp (65, Figs. 2 and 5) extending from the first bridge end, the first ramp defining a first ramp radius of curvature that is smaller than the bridge radius of curvature (see annotated figure below); a second ramp (65, Figs. 2 and 5)extending from the second bridge end, the second ramp defining a second 


    PNG
    media_image1.png
    201
    406
    media_image1.png
    Greyscale


As to claim 2, Bridges discloses the gasket bridge of claim 1, wherein the arcuate body further defines a first axial side and a second axial side (top and bottom of the bridge as orientated in Fig. 2), a first shoulder (55) extending radially outward from the first axial side.

As to claim 3, Bridges discloses the gasket bridge of claim 2, further comprising a second shoulder (62, 63) extending radially inward from the second axial side.

As to claim 4, Bridges discloses the gasket bridge of claim 3, wherein the second shoulder defines a slot (60) extending radially outward from a radially inward edge of the second shoulder.
As to claim 5, Bridges discloses the gasket bridge of claim 1, wherein the first ramp extends radially inward from the arcuate body and the second ramp extends radially inward from the arcuate body.  Refer to Fig. 2.

7, Bridges discloses the gasket bridge of claim 1, wherein the projection extends radially inward from the arcuate body.  Refer to Fig. 2.

As to claim 9, Bridges discloses the gasket bridge of claim 1, wherein the projection extends from a middle portion of the gasket bridge between the first bridge end and second bridge end.  Refer to Fig. 2.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
.

	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679